Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                October 14, 2016

The Court of Appeals hereby passes the following order:

A17A0427. IN THE INTEREST OF: B. M., A CHILD (MOTHER).

      On August 28, 2015, the juvenile court entered an order adjudicating minor
child B. M. to be dependent. On October 21, 2015, B. M.’s mother filed a notice of
appeal to this Court. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order to be
appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. Perlman v. Perlman,
318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012). The mother’s notice of appeal,
filed 54 days after entry of the dependency order, is untimely. Accordingly, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           10/14/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.